Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim objected to because of the following informalities:    
claim 1, last line, reads “on one hand” and should read “at a first end”
claims 1, last line reads “one another hand” and should read “at a second end” 
claim 2, line 3 reads “on one hand” and should read “at each of their first ends”
claim 2, line 3 reads “on another hand” and should read “at each of their second ends”
claim 3 line 2 reads “wherein the or each” and should read “wherein each”
claim 4 line 2 reads “wherein the or each” and should read “wherein each”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 7, 12, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 7 recites the limitation "the interaxis distance" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Applicant should specify to which axes this term refers.
Claim 12 recites the limitation “the direction of advance” in line 3. There is insufficient antecedent basis for this limitation in the claim. 

Claim 13 omits essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  Line 2 recites “an adjustment system makes it possible to move the second axis around the first axis.” However, applicant has not included the structure of the adjustment system that would allow one of ordinary skill in the art to understand such a system would work. Therefore, the claim is indefinite. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 10-12, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by West (US 3512348 A).

Regarding Claim 1, West discloses a plant lifting device intended to be mounted on an agricultural machine and including in particular: 
a drum (reel 30) that is articulated to a frame around a first substantially horizontal axis (50) and which includes a substantially cylindrical casing (formed from convex members 36, plates 37a-e) that has 
a rotor (58) onto which the seizing means are fastened and that is able to be driven in rotation relative to the frame around a second axis (54) directed substantially parallel to the first axis and separate from it, in which, when the device is operated, the second axis is fixed relative to the first axis, and 
rotational movement transmission means,
wherein, the rotational movement transmission means include at least one rod (64) articulated to the drum on one hand and to the rotor on another hand.

Regarding Claim 2, West discloses the plant lifting device according to claim 1, wherein the transmission means include multiple rods articulated to the drum on one hand and to the rotor on another hand (see Fig. 4-5, multiple rods 64 are shown).

Regarding Claim 3, West discloses the plant lifting device according to claim 1, wherein each rod is directly articulated to the drum (via bearing assembly 44), around a third axis (extending through 46) substantially parallel to the first axis.

Regarding Claim 4, West discloses the plant lifting device according to claim 1, wherein each rod is directly articulated to the rotor around a fourth axis (where link 70 connects to 64, see Fig. 4) substantially parallel to the second axis.

Regarding Claim 5, West discloses plant lifting device according to claim 3, wherein the first axis is situated at an equal distance from each third axis and in that the second axis is situated at an equal distance from each fourth axis (see Fig. 4-5).

Regarding Claim 6, West discloses the plant lifting device according to claim 3, wherein at least two third axes are diametrically opposed relative to the first axis (see Fig. 4-5).

Regarding Claim 7, West discloses the plant lifting device according to claim 4, wherein the minimum distance between the casing and the first axis is less than the sum of the interaxis distance and the distance between the second axis and the fourth axis.

Regarding Claim 8, the plant lifting device according to claim 1, wherein the seizing means are rigidly fastened to the rotor such that, projected along a plane perpendicular to the second axis, irrespective of the two seizing means in question, the angle between these two seizing means is constant (all seizing means 48 along the same shaft 46 are positioned at the same angle, see Fig. 2, 3).

Regarding Claim 10, West discloses the plant lifting device according to claim 1, wherein it can be arranged in such a way that the drum drives the rotor or vice versa (drive shaft 79).

Regarding Claim 11, the plant lifting device according to claim 1, wherein the casing is formed of metal sheets (36) assembled in a removable manner.

Regarding Claim 12, the plant lifting device according to claim 1, wherein the second axis is situated in front of the first axis as viewed in the direction of advance (see Fig. 3, 4).

Regarding Claim 15, West discloses an agricultural harvesting machine (farm implement with a cutting sickle 22) wherein it includes at least one plant lifting device as described in claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over West in view of Garfield (US 0309779 A).

Regarding Claim 9, West discloses the plant lifting device according to claim 1, wherein the seizing means are comprised of multiple forks with a tooth, the base of which forms a coil.  
West does not disclose wherein each forks has two teeth.
In the same field of endeavor, Garfield discloses a hay rake with crop seizing forks, each having two teeth (f) and a coiled base ((i) see Fig. 3).  
It would be obvious to one of ordinary skill in the art to provide each fork with two teeth, as disclosed by Garfield, as an alternative design for the same crop seizing means, 

Regarding Claim 14, West, in view of Garfield, discloses the plant lifting device according to claim 9, wherein each tooth is associated with an opening (see Fig. 1-2, each tooth is associated with an .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over West in view of Talbot (US 5768870 A).

Regarding Claim 13, the plant lifting device according to claim 1. 
West does not disclose wherein an adjustment system makes it possible to move the second axis around the first axis.
In a similar reel, Talbot discloses axes (32, 43) that can be moved about each other via an adjustment system (see Fig. 3, 4) to change the angle of its seizing means. 
It would be obvious to one of ordinary skill in the art to provide the reel disclosed by West with tan adjustment system, as disclosed by Talbot, as a way of using the same reel under varying harvesting conditions. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE IVY RUNCO whose telephone number is (469)295-9123.  The examiner can normally be reached on 8-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS B WILL/               Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                         



/M.I.R./               Examiner, Art Unit 3671